Citation Nr: 1825789	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for Parkinson's disease. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 23, 2015. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah 

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

In his October 2015 claim for a TDIU, the Veteran reported he became too disabled to work in 2011 due to his Parkinson's disease and PTSD.  The Board therefore finds that the evidence raises entitlement to a TDIU prior to October 23, 2015, the current effective date, based on his higher initial rating claim for Parkinson's disease and takes jurisdiction over this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his June 2014 notice of disagreement, the Veteran contended that he was granted a 10 percent rating based on bilateral hearing loss but has not received payment for that determination.  The Board notes that the Veteran was granted a 10 percent rating for tinnitus and denied service connection for bilateral hearing loss in a March 2011 rating decision, which he did not appeal.  In June 2014, VA notified the Veteran that his notice of disagreement for the bilateral hearing loss denial was untimely.  The Veteran again indicated in November 2014 that he should be in receipt of a 10 percent rating for his hearing loss.  The RO has not responded to this statement, and the issue is referred to the RO to clarify whether the Veteran has filed a claim for service connection for hearing loss and, if so, to proceed accordingly. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's Parkinson's disease is predominantly manifested by a normal mental status, normal strength, intact senses to light touch, normal reflexes, no resting tremor, a normal gait with difficulty tandem walking, mild bradykinesia, mild postural tremor, mild stiffness and tremors in the right extremities, occasional falls, and occasional bladder issues. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected Parkinson's disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8004 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Additionally, the evidence does not show, and the Veteran has not alleged, that his symptoms have worsened since his last examination.  Accordingly, a remand for a new examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).

Moreover, no new evidence was received after the January 2016 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.


Entitlement to a Higher Rating for Parkinson's Disease

The Veteran contends that he is entitled to a higher rating for his Parkinson's disease because he experiences issues with balance, sexual dysfunction, tremors and stiffness in his arms and hands, and mobility.  The Board has considered the VA examinations, treatment records, and the Veteran's statements, but finds that the evidence does not support a higher rating for any period on appeal. 

The Veteran's Parkinson's disease is currently rated as 30 percent disabling, effective November 29, 2012, under Diagnostic Code 8004 governing paralysis agitans.  38 C.F.R. § 4.124a, Diagnostic Code 8004 (2017).  Under Diagnostic Code 8004, a minimum 30 percent disability rating is for application when there are "ascertainable residuals" of the disability.  Id.  When there are ascertainable residuals that can be rated under a separate diagnostic code, however, and the combined disability rating resulting from these residuals exceeds the minimum 30 percent disability rating, then VA will evaluate each affected system or body part separately, utilizing Diagnostic Code 8004 for Parkinson's disease only once by listing it with the most severely affected function, with involvement of other manifestations listed under their particular diagnostic codes as secondary to Parkinson's disease.  See id.; see also VA Adjudication Procedures Manual (M21-1), III.iv.4.N.8.c, Evaluating Parkinson's Disease (2017).

VA medical records for the period on appeal are associated with the claims file and show multiple neurological treatment visits for the Veteran's symptoms.  The neurological reports showed, at worst, normal results for the psychiatric, cranial nerve, sensory, and reflexes evaluations and abnormal results for the motor, coordination, and gait evaluations.  Regarding the motor portions, records showed trace increased tone for the bilateral upper extremities, with stiffness in the left third and fourth digits and mild postural tremor on the left, but otherwise normal strength and no resting tremor.  Regarding the coordination portions, records showed slowed right upper extremity finger taps and right lower extremity heel tapping, but intact finger/nose bilaterally.  Regarding the gait portions, records showed normal step, normal pull test results, a decreased right arm swing, and difficulty with tandem walking.  The Veteran's symptoms were typically described as "mild" with early wearing off characterized by right upper extremity stiffness and pain. 

In terms of subjective symptoms, the Veteran consistently reported impaired balance, including occasional falls, stiffness and pain in the right upper extremity, and restless legs during sleep.  In November 2013, the Veteran complained of bladder issues to his primary care physician and reported difficulty with urinary urges and some incontinence during a June 2015 neurological consultation, but subsequently stated it had improved by December 2015.  

Concise neurological notes were also recorded during primary care treatment visits, and they documented normal deep tendon reflexes, normal cranial nerves responses, improved mobility, and improved tremors as well as denials for weakness, numbness, headaches, seizures, and dizziness/vertigo.

The Veteran was also afforded two VA examinations to assist in assessing the severity of his Parkinson's disease.  The first examination took place in May 2014 and showed the following motor manifestations: mild stooped posture; moderate balance impairment; mild bradykinesia; mild loss of automatic movement; mild speech changes; moderate tremors in the right upper extremity and mild tremors in the right lower extremity; and moderate muscle rigidity and stiffness in the right upper and lower extremities.  The examiner also noted mild depression and mild cognitive impairment in the mental manifestations portion and severe sexual dysfunction, moderate sleep disturbance, and moderate impact on writing in the additional manifestations portion.  The following manifestations were explicitly denied: loss of sense or smell; difficulty chewing/swallowing; urinary issues; and constipation issues.  

The second examination took place in January 2016 and showed the following motor manifestations: mild balance impairment; mild bradykinesia; mild tremors in the right upper extremity; and mild muscle rigidity and stiffness in the right upper and lower extremities.  The following manifestations were explicitly denied: mental manifestations; loss of sense or smell; sleep disturbance; difficulty chewing/swallowing; urinary issues; constipation issues; and sexual dysfunction.  The examiner noted that the Veteran had been diagnosed with and treated for erectile dysfunction at least ten years prior to his Parkinson's disease, which is why he did not document the erectile dysfunction as a manifestation.  This determination is supported by VA medical records, which show treatment for erectile dysfunction prior to the Parkinson's disease diagnosis.  

In consideration of the medical and lay evidence, the Board finds that a rating in excess of 30 percent, by rating the manifestations separately, is not warranted.  The Board acknowledges that the May 2014 examination documented mild stooped posture, moderate balance impairment, mild bradykinesia, mild loss of automatic movement, mild speech changes, moderate tremors in the right upper extremity and mild tremors in the right lower extremity, and moderate muscle rigidity and stiffness in the right upper and lower extremities.  The subsequent treatment records, lay statements, and January 2016 VA examination show, however, predominantly nonexistent to mild symptoms.  He regularly attended neurological consultations, reports for which documented a normal mental status, normal strength, and intact senses to light touch, normal reflexes, no resting tremor, and a normal gait with difficulty tandem walking.  While the evaluations and lay statements also documented mild bradykinesia, mild balance impairment, mild rigidity and stiffness, and mild tremors in the right upper extremity, these issues are aptly contemplated by the 30 percent rating under Diagnostic Code 8004 and separate ratings for these manifestations under the appropriate diagnostic codes would not produce a higher rating.  

The Board further considered whether the Veteran would be entitled to a separate rating under 38 C.F.R. § 4.115a due to his reported bladder issues, but finds that the evidence does not support compensable obstructive voiding, compensable urinary frequency, or voiding dysfunction that requires wearing of absorbent materials that must be changed less than two times per day.  

There is no diagnostic code that provides a compensable rating for erectile dysfunction.  The Veteran is receiving special monthly compensation, however. 

Finally, the Board notes that the Veteran has been rated at 30 percent and 70 percent for PTSD during the period on appeal, ratings which contemplate the Veteran's symptoms of depression, mild cognitive impairment, and chronic sleep impairment.  Accordingly, additional separate ratings based on these manifestations as attributable to Parkinson's disease would violate the prohibition on pyramiding.  


ORDER

Entitlement to an initial rating in excess of 30 percent for Parkinson's disease is denied. 


REMAND

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits prior to October 23, 2015 because the combined ratings for his service-connected disabilities do not satisfy the requisite threshold.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

The evidence suggests that the Veteran's physical and psychiatric symptoms caused by his Parkinson's disease and PTSD precluded him from maintaining substantially gainful employment prior to October 23, 2015.  During a September 2010 mental health assessment, and in the Board hearing, the Veteran reported that he was fired from several jobs for creating a "violent work environment."  He also reported during the Board hearing that he was fired for calling out sick often.  In the May 2014 VA Parkinson's disease examination, the VA examiner noted that the Veteran's Parkinson's disease impacts his ability to work because of falling, stumbling, anxiety, tremors, and difficulty walking, which resulted in the Veteran being unable to handle the "pressure of the job."  During the May 2014 VA mental conditions examination, the Veteran contended that he was unable to physically perform the requirements of his job, due to difficulties with standing and balance, and was fired for behavioral and management issues.  His wife stated that he was successful at work prior to his Parkinson's disease diagnosis.  In November 2015, the Veteran's former employer indicated that the Veteran worked approximately 4 to 8 hours daily from March 2015 to July 2015, but ultimately retired due to his declining health. 

In consideration the lay evidence and medical examiners' reports, the Board finds that the facts are sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim of entitlement to TDIU prior to October 23, 2015 to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2. Readjudicate the claim for a TDIU.  If any benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, with an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


